     Case 5:21-cv-00690-TJM-TWD Document 12 Filed 08/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 CHRISTOPHER J. HULL,                       CIVIL ACTION NO.: 5:21-cv-00690 (TJM/TWD)

                    Plaintiff,

               v.
                                                   STIPULATION OF DISMISSAL
 GLENN F. THIBAULT, M.D.,
 OSWEGO HEALTH INC., OSWEGO
 HOSPITAL, NORTHERN OSWEGO
 COUNTY HEALTH SERVICES, INC.
 d/b/a, CONNEXTCARE PULASKI,

                    Defendants.


       That this action was originally filed in Oswego County Supreme Court under

Index No. EFC-2021-0486 on April 13, 2021. On June 14, 2021, a Notice of Removal was

filed in this Court on behalf of NORTHERN OSWEGO COUNTY HEALTH SERVICES,

INC. d/b/a CONNEXTCARE PULASKI and GLENN F. THIBAULT, M.D.

       Pursuant to F.R.C.P. 41(a)(l)(A)(ii) it is hereby stipulated by and between the

Parties that no party hereto is an infant or incompetent and that this action is dismissed

in this court and remanded back to Oswego County Supreme Court as it relates to the

remaining defendants, OSWEGO HEALTH INC. AND OSWEGO HOSPITAL, therefore,

it is hereby

       ORDERED, that this action is dismissed in this Court, particularly with respect to

Defendant GLENN F. THIBAULT, M.D. and Defendant NORTHERN OSWEGO

COUNTY HEALTH SERVICES, INC. d/b/a CONNEXTCARE PULASKI, without costs
Case 5:21-cv-00690-TJM-TWD Document 12 Filed 08/10/21 Page 2 of 2




10th       August
